Citation Nr: 0411855	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-19 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an apportionment of the veteran's nonservice-
connected disability pension for a minor child.  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 Special Apportionment 
Decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  

REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

A review of the claims folder reveals that the veteran has 
been in receipt of nonservice-connected pension benefits 
effective September 2001.  His ex-wife is seeking an 
apportionment of benefits of behalf of the veteran's minor 
child.  In good faith, the appellant submitted a list of her 
monthly income and expenses.  Despite a request from the RO, 
the veteran has not submitted any information regarding his 
income or expenses.  

The veteran is presently domiciled at a state veteran's home.  
His monthly maintenance fee is based on his ability to pay.  
While he reported in his August 2001 VA application for 
compensation or pension benefits that he was not in receipt 
of Social Security Administration (SSA) disability benefits, 
he also check off the box indicating that he would be 
applying for the benefit in the next 12 months.  

In a Declaration of Status of Dependents (VA Form 21-868c), 
received in September 2002, the veteran indicated that he was 
paying $100.00 in monthly spousal support.  His ex-wife has 
alleged that the veteran has not been supporting his 
daughter.  This, despite the fact that his monthly VA 
nonservice-connected pension benefits payment includes 
benefits for his child.  The RO denied this claim solely 
based on the financial statement of the appellant, without 
any investigation into the veteran's financial situation.  
This is not acceptable.

Because evidence regarding the veteran's financial status is 
lacking, the Board is unable to make a determination in this 
case.  In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The veteran should be requested to 
submit an up-to-date Financial Status 
Report.  Any documents received from the 
veteran are to be associated with the 
claims folder.

3.  The RO should contact the Social 
Security Administration and inquire 
whether the veteran is in receipt of 
disability benefits, and when he began 
receiving them.  If the veteran is 
receiving benefits, the RO should obtain 
from the Social Security Administration 
the records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  Any 
documents received are to be associated 
with the claims folder.

4.  The RO is to contact the Pennsylvania 
Soldier's and Sailor's Home in Erie, PA, 
and inquire whether the veteran is a 
resident of that facility.  If the 
veteran is a resident, the RO should 
inquire of the facility what his monthly 
maintenance fee is.  The facility should 
be asked to indicate what benefits (i.e. 
meals, medical treatment, medication, 
etc.) are provided the veteran on a daily 
basis that are included in the monthly 
maintenance fee.  After the veteran has 
signed any necessary releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  
Non-cooperation by the veteran is to be 
noted in the claims file.

5.  The veteran alleges that he is paying 
$100.00 per month for the support of his 
wife and child.  Proof of that payment, 
by way of cancelled check, court 
documents, etc., should be requested from 
the veteran. After the veteran has signed 
any necessary releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  Non-cooperation by the veteran 
is to be noted in the claims file.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






